DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 1, 5-10, and 14-20 are allowable. The restriction requirement method and device, as set forth in the Office action mailed on 2/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and device is withdrawn.  Claims 10 and 14-20, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

3.	The prior art, (USPUBS 2019/0067522), teaches a manufacturing method of a display panel, comprising: forming a plurality of driving electrodes on a surface of a substrate; fixing a micro light emitting diode onto the surface of the substrate, wherein respective electrodes of the micro light emitting diode are located at a side of the micro light emitting diode facing away from the substrate; and forming a plurality of driving wires by employing a first patterning process, wherein the plurality of driving wires respectively electrically couple the respective electrodes of the micro light emitting diode to the plurality of driving electrodes, wherein, the method further comprising: before forming the plurality of driving wires by employing the first patterning process, forming a buffer structure above the substrate; wherein the buffer structure covers at least a portion of a sidewall of the micro light emitting diode, the plurality of driving wires are located on a side of the buffer structure away from the sidewall of the micro light emitting diode, but is silent with respect to the above teachings in combination with and a surface, facing the plurality of driving wires, of a part of the buffer structure contacting a joint between a surface of the micro light emitting diode facing away from the substrate and the sidewall of the micro light emitting diode is a convex surface, and a surface, facing the plurality of driving wires, of a part of the buffer structure contacting a joint between the micro light emitting diode and the substrate is a convex surface.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 5-10, and 14-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/14/21